Allow me to extend warm 
greetings to the President of the General Assembly 
upon the assumption of his duties at the sixty-ninth 
session. I also recognize the exemplary stewardship of 
Mr. John Ashe, the outgoing President, and record our 
appreciation of the Secretary-General’s stewardship of 
the Organization during these difficult times.

What defines the great communities of our times 
is their ability to overcome the unexpected and to 
persevere and adapt to changing realities — from the 
daunting effects of climate change and the ever-pressing 
challenges of poverty and want to the uncontrollable 
spread of disease. Communities everywhere are striving 
to overcome such obstacles. When communities are 
subject to challenges that are impossible to bear, they 
think beyond the realm of possibilities and begin 
seeking different answers to the same questions. That 
is when they nurture their ability to bounce back 
from adversity, shock and threats. The ultimate goal 
of fostering resilience is to overcome the unexpected. 
Sustainability is about managing, but resilience is 
about thriving.

For the past eight decades, the Maldives has been 
on a journey to consolidate democracy. Last year, 
our democracy faced unprecedented challenges. Yet 
we were able to overcome those hurdles entirely by 
peaceful means. Even though it sometimes felt as if 
we were quite alone in this fight, we are proud of what 
we have achieved. We take pride in the fact that our 
democracy is home-grown. Our systems are organic. 
Our young institutions, as in the older democracies 
of the world, are gradually settling into patterns and 
traditions that are unique to our string of islands and in 
harmony with our Islamic heritage and our traditions.

Our experience clearly shows that holding elections 
or introducing a multiparty political system does not 
instil democratic values in a society. Democracy 
cannot be traced in the pages of laws. The only way 
for a new home-grown democracy to achieve resilience 
is to shift the way its people think. A transformation 
in their normative framework is necessary. Democratic 
values need to find a place in the hearts and minds 
of the people. The Government of President Abdulla 
Yameen Abdul Gayoom and the people of the Maldives 
are determined to achieve a modern and authentic 
Maldivian democratic State.

Promoting and protecting human rights is central 
to Maldivian democracy. Our Constitution is very 
clear on what those rights entail. Yet with every right 
come responsibilities. It has been a daunting challenge 
to make human rights a way of life. That is why the 
Maldives advocates cultivating a culture of respect for 
human rights. Policies need to be rights-based. People 
need to be rights-minded.

People must lie at the heart of every decision we 
make and every policy we adopt. The ultimate goal of 
every action must be to improve the lives of our people. 
The Government of President Yameen has embarked 
on an ambitious programme aimed at realizing the 
full potential of our young people. The goal of the 
Government is to create opportunities that would help 
to unleash their creativity. Young people are the future 


of any country, and, without the full realization of their 
productive capabilities, countries cannot prosper.

A few days ago, the United Nations marked an 
important milestone: the twentieth anniversary of the 
adoption of the Programme of Action of the International 
Conference on Population and Development. Today, we 
celebrate the achievement of many of the goals of that 
Programme — most notably, low maternal and infant 
mortality rates, gender parity in school enrolment and 
equal pay for equal work.

Next year, we will celebrate the twentieth 
anniversary of the adoption of another important 
document, the Beijing Platform for Action. It is a fact, 
not mere speculation, that for building resilience and 
building sustainable societies, women’s contributions 
are a necessity. Women have achieved remarkable 
progress since the Beijing Platform. Maldivian women 
are among the most emancipated in South Asia, with 
no structural barriers to education, employment or 
mobility. Still, much remains to be achieved. Just as 
an example, I ask the Assembly to think back over 
the past week of general debate. How many women 
spoke at this rostrum? How many countries can claim 
to have achieved parity between men and women 
at decision-making levels? In the Maldives, we are 
committed to empowering women and have adopted a 
zero-tolerance policy towards violence against women.

The resilience of our people in overcoming adversity 
in their lives is rooted in their ability to rise up from 
the fear of want and the fear of need. The Millennium 
Development Goals (MDGs) were framed to do just 
that. The MDGs committed to a new partnership to 
reduce extreme poverty, halt the spread of HIV/AIDS 
and provide primary education for all. The MDGs set 
benchmarks and gave targets to Governments. Those 
targets enabled them to plan effectively. The MDGs, 
though remarkable for their time, were limited and are 
now reaching their expiry date. We ardently believe that 
the post-2015 development agenda must be inclusive, 
transparent and people-centred. The new development 
agenda should succeed where the MDGs failed.

At times, the violence, bloodshed, conflict and 
upheaval that we witness on a daily basis seem 
unbearable. In July 2014, we watched with grief the 
horrendous attack on the Gaza Strip — another in a 
countless cycle of aggression and brutality. Our hearts 
bleed for the countless children who lost their lives, the 
mothers who lost their children, the nation and the State 
of Palestine, which lost countless citizens. After the 
global outcry and the outpouring of condemnation, the 
guns have stopped firing and the bombs have stopped 
dropping. The world seems to have moved on to the next 
crisis. The news cycles have found their next headline.

Yet, we recall here again, the siege is not over. The 
blockade has not ended. Gaza has been destroyed and 
its development set back several years. Palestinians are 
still being denied their right to a sovereign nation of 
their own, to their own lands and to the fruits of their 
labour. Palestinian children are being denied a right to 
determine their own destiny. Are we willing to let that 
continue? We must do more to help realize the dream 
of peace in the Middle East and a two-State solution. 
We must resume peace talks with a clear goal and an 
endpoint in mind.

The biggest challenge to our development and our 
way of life is ignorance, violence, subjugation and 
perpetual poverty. Misinformed yet talented young 
people can easily be lured into fanaticism, radicalism 
and extremism. Islam’s identity as a religion that 
supports innovation, knowledge and scholarship is 
slowly eroding away. The golden era of our religion is 
almost forgotten.

Today, the world has a choice to make. Should we 
allow extremists to shape our future? Or should we take 
decisive actions to defeat the extremist ideologies? Our 
answer to those questions will define the way in which 
we deal with the so-called Islamic State and other 
terrorist groups. Not only are those groups un-Islamic, 
they are anti-Islamic. They are terrorist organizations, 
not religious groups. Islam, our great religion of 
peace, compassion and tolerance, is being hijacked by 
radical and extremist elements to perpetuate hatred 
and violence. We, the Government and the people of 
Maldives, condemn in the strongest terms those groups, 
their ideologies and their activities. We join our fellow 
Muslims around the world in saying “not in my name”.

The unique challenges faced by small island 
developing States are well known. Climate change 
exacerbates those challenges. We remain hopeful that 
a legally binding treaty will be agreed to next year in 
Paris. The Maldives stands ready to do all it can to 
make this hope a reality, for the sake of our children 
and our nation.

Earlier this month, we agreed to a new highway 
for development, the Small Island Developing States 
Accelerated Modalities of Action Pathway. We commend 
Samoa for its leadership in setting the vision for a new 


gateway for small States. To make the partnership 
enduring, we need the small island developing States to 
make their voices heard and to be united in the quest. 
The Maldives has therefore been inspired to take the 
lead in forming the Alliance of Small Island States for 
the purpose of facing the challenges of post-2015 and 
beyond. We call on others to join us in that journey.

Nine days ago, on 21 September, we celebrated 
49 years of membership in the United Nations. The 
Maldives joined the United Nations a mere 58 days 
after independence — we were the smallest Member 
State at the time. As we look forward to celebrating 
50 years of membership in 2015, the Maldives is happy 
to note that the United Nations has served us well. We 
joined the United Nations in 1965, amid questions over 
the viability of small States. In the past 49 years, the 
Maldives has taken the lead in showing the world that 
small States are not only viable, but in fact valuable in 
finding common solutions to common problems. Today, 
at the United Nations, we continue to prove that small 
States can also lead and that it is not size but smart 
ideas that make a nation’s destiny.
